 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE GARCIA,                                 1:19-cv-01258-AWI-GSA-PC
12                 Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                  RECOMMENDATIONS
13         v.                                     (ECF No. 13.)
14   U. BANIGA, M.D., et al.,                     ORDER FOR THIS ACTION TO
                                                  PROCEED ONLY AGAINST DEFENDANT
15               Defendants.                      DR. RODRIGUEZ FOR INADEQUATE
                                                  MEDICAL CARE UNDER THE EIGHTH
16                                                AMENDMENT, AND DISMISSING ALL
                                                  OTHER CLAIMS AND DEFENDANTS
17                                                FOR FAILURE TO STATE A CLAIM
18

19          Jose Garcia (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis with this
20   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States
21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22          On October 10, 2019, the court entered findings and recommendations, recommending
23   that this action proceed only against defendant Dr. Rodriguez on Plaintiff’s medical claim under
24   the Eighth Amendment, and that all other claims and defendants be dismissed from this action
25   based on Plaintiff’s failure to state a claim. (ECF No. 13.) Plaintiff was granted fourteen days
26   in which to file objections to the findings and recommendations. (Id.) The fourteen-day time
27   period has passed, and Plaintiff has not filed objections or any other response to the findings and
28   recommendations.

                                                     1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and proper analysis.
 4          Therefore, based on the foregoing, it is HEREBY RECOMMENDED that:
 5          1.      This action now proceeds only against defendant Dr. Rodriguez for failure to
 6                  provide adequate medical care under the Eighth Amendment;
 7          2.      All remaining claims and defendants are dismissed from this action;
 8          3.      Plaintiff’s claims against Defendants for creating or implementing a flawed
 9                  policy, for retaliation, and for improperly handling Plaintiff’s prison appeals are
10                  dismissed from this action based on Plaintiff's failure to state a claim upon which
11                  relief may be granted;
12          4.      Defendants Dr. U. Baniga, California Correctional Health Care Services, and
13                  Does #1-5 (Medical Provider Policy Makers) are dismissed from this action based
14                  on Plaintiff’s failure to state any claims against them upon which relief may be
15                  granted; and
16          5.      This case is referred back to the Magistrate Judge for further proceedings,
17                  including initiation of service of process.
18
     IT IS SO ORDERED.
19

20   Dated: November 21, 2019
                                                  SENIOR DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                                      2
